U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012. Commission file number: 0-22208 QCR HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 42-1397595 (State of incorporation)(I.R.S. Employer Identification No.) 3551 7th Street, Moline, Illinois 61265 (Address of principal executive offices) (309) 743-7761 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: Common stock, $1.00 Par ValueThe NASDAQ Global Market Securities registered pursuant to Section 12(g) of the Exchange Act: Preferred Share Purchase Rights Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No[ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes []No[ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for past 90 days.Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ]No[] Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [ X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes []No [ X ] The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant, based on the last sales price quoted on The NASDAQ Global Market on June 30, 2012, the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $53,041,956. As of February 28, 2013, the Registrant had outstanding 4,932,356 shares of common stock, $1.00 par value per share. Documents incorporated by reference: Part III of Form 10-K - Proxy statement for annual meeting of stockholders to be held in May 2013. 2 QCR HOLDINGS, INC. AND SUBSIDIARIES INDEX Page Number(s) Part I Item 1. Business 4-13 Item 1A. Risk Factors 13-23 Item 1B. Unresolved Staff Comments 24 Item 2. Properties 24 Item 3. Legal Proceedings 24 Item 4. Mine Safety Disclosures 24 Part II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 25-26 Item 6. Selected Financial Data 27 Item 7. Management's Discussion and Analysis of Financial Condition and 28-57 Results of Operations Item 7A. Quantitative and Qualitative Disclosures About Market Risk 57-58 Item 8. Financial Statements 59-121 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures 122-124 Item 9B. Other Information Part III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accountant Fees and Services Part IV Item 15. Exhibits 125-129 Signatures 130-131 3 Part I Item 1.Business General.QCR Holdings, Inc. (the “Company”) is a multi-bank holding company headquartered in Moline, Illinois, that was formed in February 1993 under the laws of the state of Delaware.The Company serves the Quad Cities, Cedar Rapids, and Rockford communities through the following three wholly-owned banking subsidiaries, which provide full-service commercial and consumer banking and trust and asset management services: · Quad City Bank and Trust Company (“QCBT”), which is based in Bettendorf, Iowa, and commenced operations in 1994; · Cedar Rapids Bank and Trust Company (“CRBT”), which is based in Cedar Rapids, Iowa, and commenced operations in 2001; and · Rockford Bank and Trust Company (“RB&T”), which is based in Rockford, Illinois, and commenced operations in 2005. The Company also engages in direct financing lease contracts through m2 Lease Funds, LLC (“m2”), a wholly-owned subsidiary of QCBT based in Brookfield, Wisconsin.QCBT previously owned 80% of m2.In August 2012, QCBT entered into an amendment to the operating agreement of m2 and purchased the remaining 20% noncontrolling interest.See Note 21 to the consolidated financial statements for further discussion of the acquisition. Velie Plantation Holding Company (“VPHC”), previously owned 91% by the Company, was engaged in holding the real estate property known as the Velie Plantation in Moline, Illinois, which is the location for the Company’s headquarters.In October 2012, the Company acquired the remaining 9% noncontrolling interest, and effective December 31, 2012, VPHC was dissolved and liquidated. Quad City Bancard, Inc. (“Bancard”), previously a wholly-owned subsidiary of the Company, conducted the Company’s credit card issuing and merchant credit cards acquiring operations.During 2008, Bancard sold its merchant credit card acquiring business.The resulting gain on sale, net of taxes and related expenses, was approximately $3.0 million.The comparative financial results associated with the merchant credit card acquiring business have been reflected as discontinued operations throughout the annual report.Effective December 31, 2009, Bancard was dissolved and liquidated.The credit card issuing operation was merged in as a department of QCBT.In January 2013, QCBT sold its credit card portfolio and the related credit card issuing operations to a third party.In connection with the transaction, the Company expects apre-tax gain, net of transaction-related costs,of approximately $875 thousand tobe realized in the first quarter of 2013. In February 2013, the Company entered into a definitive agreement to acquire Community National Bancorporation (“Community National”).The transaction is expected to close in the second quarter of 2013.Based on the closing price of the Company’s common stock on February 13, 2013, the implied valuation of the acquisition is approximately $20.1 million.See Note 23 to the consolidated financial statements for further discussion of the acquisition. On December 31, 2008, the Company sold its Milwaukee, Wisconsin subsidiary, First Wisconsin Bank and Trust Company (“FWBT”), for $13.7 million which resulted in a pre-tax gain on sale of approximately $495 thousand. The comparative financial results associated with FWBT have been reflected as discontinued operations throughout the annual report. Subsidiary Banks.QCBT was capitalized on October 13, 1993, and commenced operations on January 7, 1994.QCBT is an Iowa-chartered commercial bank that is a member of the Federal Reserve System with depository accounts insured by the Federal Deposit Insurance Corporation (the “FDIC”) to the maximum amount permitted by law.QCBT provides full service commercial and consumer banking and trust and asset management services in the Quad Cities and adjacent communities through its five offices that are located in Bettendorf and Davenport, Iowa and in Moline, Illinois.QCBT, on a consolidated basis with m2, had total segment assets of $1.18 billion and $1.11 billion as of December 31, 2012 and 2011, respectively. 4 CRBT is an Iowa-chartered commercial bank that is a member of the Federal Reserve System with depository accounts insured by the FDIC to the maximum amount permitted by law.The Company commenced operations in Cedar Rapids in June 2001, operating a branch of QCBT.The Cedar Rapids branch operation then began functioning under the CRBT charter in September 2001.CRBT provides full-service commercial and consumer banking and trust and asset management services to Cedar Rapids, Iowa and adjacent communities through its two facilities.The headquarters for CRBT is located in downtown Cedar Rapids, and its branch location is located in northern Cedar Rapids.CRBT had total segment assets of $625.7 million and $560.1 million as of December 31, 2012 and 2011, respectively. RB&T is an Illinois-chartered commercial bank that is a member of the Federal Reserve System with depository accounts insured by the FDIC to the maximum amount permitted by law.The Company commenced operations in Rockford, Illinois in September 2004, operating a branch of QCBT, and that operation began functioning under the RB&T charter in January 2005.RB&T provides full-service commercial and consumer banking and trust and asset management services to Rockford and adjacent communities through its original office located in downtown Rockford and its branch facility located on Guilford Road at Alpine Road in Rockford.RB&T had total segment assets of $313.8 million and $294.4 million as of December 31, 2012 and 2011, respectively. See Note 20 to the consolidated financial statements for additional business segment information. Other Operating Subsidiaries.m2, which is based in Brookfield, Wisconsin, is engaged in the business of leasing machinery and equipment to commercial and industrial businesses under direct financing lease contracts.On August 26, 2005, QCBT acquired 80% of the membership units of m2.John Engelbrecht, the President and Chief Executive Officer of m2, retained 20% of the membership units.On August 31, 2012, QCBT acquired the 20% noncontrolling interest previously owned by John Engelbrecht. VPHC was engaged in holding the real estate property known as the Velie Plantation Mansion in Moline, Illinois. Beginning in 1998, the Company held a 20% equity investment in VPHC.The Company acquired additional membership units in 2006 (37%), in 2009 (16%), and in 2010 (18%), bringing its total equity investment to 91%.During the fourth quarter of 2012, the Company acquired the remaining 9% noncontrolling interest and, effective as of December 31, 2012, VPHC was dissolved and liquidated. On January 1, 2008, QCBT acquired 100% of the membership units of CMG Investment Advisors, LLC, which is an investment management and advisory company.During 2010, the operating subsidiary was renamed Quad City Investment Advisors, LLC. Trust Preferred Subsidiaries.Following is a listing of the Company’s non-consolidated subsidiaries formed for the issuance of trust preferred securities, including pertinent information as of December 31, 2012 and 2011: Name Date Issued Amount Issued Interest Rate Interest Rate as of 12/31/12 Interest Rate as of 12/31/11 QCR Holdings Statutory Trust II February 2004 $ 2.85% over 3-month LIBOR * % % QCR Holdings Statutory Trust III February 2004 2.85% over 3-month LIBOR % % QCR Holdings Statutory Trust IV May 2005 1.80% over 3-month LIBOR % % QCR Holdings Statutory Trust V February 2006 1.55% over 3-month LIBOR ** % % $ Weighted Average Rate % % *Rate was fixed at 6.93% until March 31, 2011 when it became variable based on 3-month LIBOR plus 2.85%, reset quarterly. **Rate was fixed at 6.62% until April 7, 2011 when it became variable based on 3-month LIBOR plus 1.55%, reset quarterly. Securities issued by Trust II, Trust III, Trust IV, and Trust V mature thirty years from the date of issuance, but are all currently callable at par at anytime. 5 Other Ownership Interests.The Company invests limited amounts of its capital in stocks of financial institutions and mutual funds.In addition to its wholly-owned subsidiaries, the Company owns a 20% equity position in Nobel Real Estate Investors, LLC.In June 2005, CRBT entered into a joint venture as a 50% owner of Cedar Rapids Mortgage Company, LLC. The Company previously owned a 2.25% equity investment in Trisource Solutions, LLC (“Trisource”).On July 2, 2010, the Company exercised a put option and sold its equity investment back to the majority owner of Trisource for $750 thousand received in monthly installments of $10 thousand through July 2012, and a final balloon payment of $584 thousand received in August 2012.The gain (materially all of the sales proceeds) wasrecognized on a cash basis. Business.The Company’s principal business consists of attracting deposits and investing those deposits in loans/leases and securities.The deposits of the subsidiary banks are insured to the maximum amount allowable by the FDIC.The Company’s results of operations are dependent primarily on net interest income, which is the difference between the interest earned on its loans/leases and securities and the interest paid on deposits and borrowings.The Company’s operating results are affected by economic and competitive conditions, particularly changes in interest rates, government policies and actions of regulatory authorities, as described more fully in this Form 10-K.Its operating results also can be affected by trust fees, investment advisory and management fees, deposit service charge fees, gains on the sale of residential real estate and government guaranteed loans, earnings from bank-owned life insurance and other income.Operating expenses include employee compensation and benefits, occupancy and equipment expense, professional and data processing fees, advertising and marketing expenses, bank service charges, FDIC and other insurance, loan/lease expenses and other administrative expenses. The Company and its subsidiaries collectively employed 356 and 355 full-time equivalents (“FTEs”) at December 31, 2012 and 2011, respectively. The Board of Governors of the Federal Reserve System (the “Federal Reserve”) is the primary federal regulator of the Company and its subsidiaries.In addition, QCBT and CRBT are regulated by the Iowa Superintendent of Banking (“Iowa Superintendent”) and RB&T is regulated by the State of Illinois Department of Financial and Professional Regulation (“DFPR”).The FDIC, as administrator of the Deposit Insurance Fund, has regulatory authority over the subsidiary banks. Lending/Leasing.The Company and its subsidiaries provide a broad range of commercial and retail lending and investment services to corporations, partnerships, individuals, and government agencies.The subsidiary banks actively market their services to qualified lending and deposit clients.Officers actively solicit the business of new clients entering their market areas as well as long-standing members of the local business community.The Company has an established lending/leasing policy which includes a number of underwriting factors to be considered in making a loan/lease, including, but not limited to, location, loan-to-value ratio, cash flow, collateral and the credit history of the borrower. In accordance with Iowa regulation, the legal lending limit to one borrower for QCBT and CRBT, calculated as 15% of aggregate capital, was $14.9 million and $8.4 million, respectively, as of December 31, 2012.In accordance with Illinois regulation, the legal lending limit to one borrower for RB&T, calculated as 25% of aggregate capital, totaled $9.4 million as of December 31, 2012. The Company recognizes the need to prevent excessive concentrations of credit exposure to any one borrower or group of related borrowers.As such, the Company has established an in-house lending limit, which is lower than each subsidiary bank’s legal lending limit, in an effort to manage individual borrower exposure levels. 6 The in-house lending limit is the maximum amount of credit each subsidiary bank will extend to a single borrowing entity or group of related entities.Under the in-house limit, total credit exposure to a single borrowing entity or group of related entities will not exceed the following, subject to certain exceptions: Quad City Bank & Trust: $7.5million Cedar Rapids Bank & Trust: $6.5million Rockford Bank & Trust: $3.7million On a consolidated basis, the in-house lending limit is $10.0 million, which is the maximum amount of credit that all affiliated banks, when combined, will extend to a single borrowing entity or group of related entities, subject to certain exceptions. In addition, m2’s in-house lending limit is $1.0 million to a single leasing entity or group of related entities. As part of the loan monitoring activity at the three subsidiary banks, credit administration personnel interact closely with senior bank management.For example, the internal loan committee of each subsidiary bank meets weekly.The Company has a separate in-house loan review function to analyze credits of the subsidiary banks.To complement the in-house loan review, an independent third-party performs external loan reviews.Management has attempted to identify problem loans at an early stage and to aggressively seek a resolution of those situations. The Company recognizes that a diversified loan/lease portfolio contributes to reducing risk in the overall loan/lease portfolio.The specific loan/lease portfolio mix is subject to change based on loan/lease demand, the business environment and various economic factors.The Company actively monitors concentrations within the loan/lease portfolio to ensure appropriate diversification and concentration risk is maintained. Specifically, each subsidiary bank’s total loans as a percentage of average assets may not exceed 85%.In addition, following are established policy limits and the actual allocations for the three subsidiary banks as of December 31, 2012 for the loan portfolio on a per loan type basis, reflected as a percentage of the subsidiary bank’s average gross loans: As of December 31, 2012 Type of Loan * Maximum Percentage per Loan Policy ** QCBT CRBT RB&T One-to-four family residential 30
